Citation Nr: 1529926	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, hearing loss during active duty service; the Veteran's hearing was normal on separation examination.  

2.  The Veteran experienced noise exposure in the form of weapons fire during combat service in Vietnam.  

3.  VA examinations dating from 2008 on reveal a current hearing loss disability for VA purposes.  

4.  There is no probative evidence which links the Veteran's current hearing loss to his active military service.  

5.  Hearing loss was not manifest within the first year of the Veteran's separation from active duty in 1971.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claim in a letter dated May 2007 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; VA medical treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The case was previously before the Board in July 2011, April 2014, and December 2014, when it was remanded for additional development, including examination of the Veteran and medical opinions.  The requested development has been completed.  The findings of the examinations and the most recent medical opinion dated February 2015, are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from January 1970 to September 1971.  He served in combat in Vietnam as a light weapons infantryman and he was awarded the Combat Infantryman's Badge.  Accordingly, the Board finds he experienced acoustic trauma in the form of exposure to the noise of weapons fire during his combat service.  

In July 1969, the Veteran's entrance examination revealed that his hearing was normal on audiometric testing.  In an August 1971 service separation examination, his hearing was normal on audiometric testing.  Clinical evaluation of his ears and ear drums was also normal.  On the accompanying report of medical history, the Veteran specifically answered "no" to the question which asked if he had any hearing loss.  

In December 2008, at a VA audiology examination, the Veteran reported a history of decreased hearing acuity, which was greatest when his mother was speaking to him from another room in his house.  He reported his combat infantry service and the he experienced noise exposure during combat from weapons and tank fire.  He denied experiencing any occupational or recreational noise exposure; however at a December 2007 VA pension claim, the Veteran reported working as a carpenter from 1972 to 2007.  The examiner reviewed the service treatment records showing normal hearing on entrance and separation from service.  The Veteran did not report symptoms of tinnitus.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
65
65
LEFT
10
25
55
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  These findings reveal the presence of a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss.  The examiner opined that because the Veteran had normal hearing acuity demonstrated throughout service, including on his service separation examination, it was "not likely" that his current hearing loss was related to the events of noise exposure during service.  

In July 2011, a VA audiology examination of the Veteran was conducted.  The Veteran reported difficulty hearing.  He reported his military noise exposure from combat, post-service occupational noise exposure as a truck driver, and recreational noise exposure from carpentry and yard work.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
65
LEFT
15
20
60
70
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Again, these findings reveal the presence of a current hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner did not review the claims file and did not offer an etiology opinion.  

In May 2014, the examiner who conducted the July 2011 examination issued an addendum with a medical opinion, which stated that the claimed hearing loss "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale was that the service treatment records revealed normal hearing acuity, bilaterally, with no significant threshold shifts on entrance and separation examination, and that he had noise exposure during and after service.  The examiner opined 

In regards to Veteran's reports of "experiencing hearing loss since service and being exposed to excessive noise on a daily basis while serving in combat in Vietnam" and conceded noise exposure secondary to combat service, available evidence fails to reveal a nexus between Veteran's claimed hearing loss and military service.  Therefore, based on available scientific evidence, it is not likely that the Veteran's current hearing acuity is caused by or a result of military service.

In February 2015 another a VA audiologist physician reviewed the evidence of record and stated the it was "less likely as not that the Veteran's current hearing loss was caused by or the result of his reported history of noise exposure during military service while serving as an infantryman exposed to weapons and tank fire."  The rationale was that there was an absence of any significant positive hearing threshold shift during military service as evidenced by the hearing evaluations conducted at entrance and separation from military service, which suggest that it was "less likely than not" that Veteran's hearing impairment was related to his military service.  The audiologist further stated that the presence of delayed onset hearing loss had not been conclusively proven by current science and longitudinal studies, and that the report of delayed onset hearing loss was inconsistent with current understanding of the immediate effects of military noise exposure on hearing loss.

The Veteran has a current hearing loss disability.  The earliest evidence of such a disability is the December 2008 VA audiology examination report.  It is also not in dispute that the Veteran incurred noise exposure from weapons fire during his combat service in Vietnam.  However, there is no probative evidence that the Veteran had hearing loss during service or that hearing loss was manifest to a compensable degree within the first year of service.  The Veteran's service treatment records do not reveal that hearing loss was diagnosed, noted, or manifest at any time during service.  Audiology testing on entrance and separation examination revealed normal hearing in each instance with no evidence of a hearing threshold shift.  The Veteran specifically reported no subjective symptoms of hearing loss on his separation medical history.  

Close review of the record does not reveal a specific assertion that the Veteran has experienced hearing loss from the noise exposure during service to the present.  Rather, the Veteran's assertions are merely his belief that the noise exposure during caused his current hearing loss.  The Veteran's statements are competent evidence as to what he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statements as to the etiology of his bilateral hearing loss is not competent evidence as it is not shown that the Veteran has the medical expertise to make this determination.  Id.  Accordingly, the Veteran's statements as to the etiology of his current hearing loss are not probative.  Id. 


While considering the Veteran's statements, the 2015 VA audiologist found that the Veteran's current hearing loss is not related to the noise exposure during service.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


